Case 2:21-cv-01263-GMN-BNW Document 1-3 Filed 07/02/21 Page 1 of 4




         Exhibit A
Case 2:21-cv-01263-GMN-BNW Document 1-3 Filed 07/02/21 Page 2 of 4
                                                        Electronically Filed
                                                        5/11/2021 11:37 AM
                                                        Steven D. Grierson
                                                        CLERK OF THE COURT




                                                     CASE NO: A-21-834407-C
                                                               Department 4




                        Case Number: A-21-834407-C
Case 2:21-cv-01263-GMN-BNW Document 1-3 Filed 07/02/21 Page 3 of 4
Case 2:21-cv-01263-GMN-BNW Document 1-3 Filed 07/02/21 Page 4 of 4
